DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 2/25/21, with respect to the rejection(s) of claim(s) 1-10 and 17 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. patent application publication 2017/0264760 by Sato.

Applicant’s arguments, see page 7, filed 2/25/21, with respect to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



2)	Regarding claim 1, Sato teaches an information processing apparatus (figure 1, item 101; an MFP) comprising a controller (figure 2, item 202; a CPU) configured to: receive an operation signal of an operation from a second operation unit (figure 2, item 211; paragraph 30; touch panel can be considered second operation unit that can make function selections); determine whether the operation signal concerns a predetermined specific operation, the predetermined specific operation being an operation that has been performed on a first operation unit (figure 1, item 102; computer 102 can be interpreted as the first operation unit) and determined to be valid (paragraph 67; when the “mask-mode” operation is successfully activated by terminal 102 the operation is “valid”) and invalidate the operation of the second operation unit when the operation signal is determined to concern the predetermined specific operation (paragraph 67; “predetermined operations” performed at MFP 101 [i.e. on the touch panel] can be invalidated, the predetermined operation thereby inherently “concerning” the mask-mode operation of terminal 102).
3)	Regarding claim 2, Sato teaches the information processing apparatus according to Claim 1, further comprising an execution unit (figure 2, item 202; a CPU) that performs processes corresponding to the operation performed on the first operation unit and an operation performed on the second operation unit (paragraph 28; CPU controls MFP and therefore any operations displayed using the remote UI link from terminal 102 and the onboard touch screen 211), wherein in the state where the operation performed on the first operation unit is determined to be valid, the controller controls the execution 
4)	Regarding claim 3, Sato teaches the information processing apparatus according to Claim 1, wherein the predetermined specific operation performed on the second operation unit includes an operation performed on the first operation unit (paragraphs 43; figure 4; maintenance operation is instructed from MFP 101 thereby causing the mask-mode operation to include the original start instruction “operation” sent from MFP 101).
5)	Claim 4 is taught in the same manner as described in the rejection of claim 3 above.
6)	Regarding claim 5, Sato teaches the information processing apparatus according to Claim 1, wherein the second operation unit is connectable to the information processing apparatus (figure 2; touch panel 211 is connected to MFP 101); and the controller performs control so that the operation performed on the second operation unit is invalidated after the second operation unit is connected to the information processing apparatus (paragraph 67; since touch panel is always connected the invalidation takes place after connection).
7)	Claims 6-8 are taught in the same manner as described in the rejection of claim 5 above.
8)	Regarding claim 9, Sato teaches the information processing apparatus according to Claim 1, wherein the controller performs control so that a next operation performed 
9)	Regarding claim 10, Sato teaches the information processing apparatus according to Claim 1, wherein the controller performs control so that a next operation performed on the second operation unit is validated in a case where the next operation is received by a receiving unit after elapse of a predetermined period from a point in time at which the operation is performed on the first operation unit (paragraph 68; operations are performed normally outside of the maintenance mask mode).
10)	Claim 17 is taught in the same manner as described in the rejection of claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/Primary Examiner, Art Unit 2672